Case 1:18-cv-01212-PAB-MEH Document 47 Filed 03/26/19 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Case No. 18-cv-01212-PAB-MEH

  LISA MILES A.K.A ELISA MARIE MILES; and those similarly situated

         Plaintiffs,
  v.

  BKP INC.;
  ELLA BLISS BEAUTY BAR LLC;
  ELLA BLISS BEAUTY BAR - 2, LLC;
  ELLA BLISS BEAUTY BAR - 3, LLC;
  BROOKE VANHAVERMAAT;
  KELLY HUELSING; AND
  PETER KOCLANES

        Defendants.
  ______________________________________________________________________________

             STIPULATED MOTION TO MODIFY SCHEDULING ORDER
  ______________________________________________________________________________

         The Parties, by and through their undersigned counsel of record, hereby submit this

  Stipulated Motion to Amend the Scheduling Order, and state as follows:

         1.      This Court entered the Scheduling Order on August 29, 2018 [Doc. 35].

         2.      The Scheduling Order was amended on February 4, 2019 [Doc. 45].

         3.      After the amendment, the current expert discovery deadline is March 29, 2019.

         4.      The Parties have exchanged, and continue to exchange, extensive document

  discovery and depositions are underway. This is a putative class action and neither party intends

  to engage an expert for class certification. But at least some of the Parties intend to engage

  experts to establish liability and damages.

         5.      The Parties agree that, at this stage—before a decision on class certification—it

  makes little sense to engage in expert discovery on liability and damages, as that discovery



                                                   1
Case 1:18-cv-01212-PAB-MEH Document 47 Filed 03/26/19 USDC Colorado Page 2 of 3




  should be limited to the named Plaintiff if a class is not certified and should be expanded to the

  class if a class is certified.

          6.       To avoid the inefficiencies, uncertainties, and substantial cost of expert discovery

  on the merits before class certification, the Parties jointly request that the expert discovery

  deadlines in the amended scheduling order be stayed pending a decision on class certification

  and that the Parties be ordered to meet and confer, and subsequently move the Court, following

  any decision on class certification to set an appropriate expert discovery schedule.

          7.       A proposed order is attached hereto for the Court’s convenience.

                    CERTIFICATION PURSUANT TO D.C. COLO. LCIVR.7.1

          Counsel for the Parties have conferred regarding this motion and stipulate to the relief

  sought herein.

          WHEREFORE the Parties respectfully request this Court to modify the Scheduling Order

  as detailed herein, and for any other relief deemed just and proper.

          Respectfully submitted this 26th day of March 2019.


  s/ Mari Newman                                   s/ Brooke Colaizzi
  _____________________________                    ________________________________
   Mari Newman                                     Raymond M. Deeny
   Liana Orshan                                    Sherman & Howard
   Tania Valdez                                    90 South Cascade Avenue, Suite 1500
   Killmer, Lane & Newman, LLP                     Colorado Springs, Colorado 80903
   1543 Champa Street, Suite 400                   Direct: (719) 448-4016
   Denver, Colorado 80202                          rdeeny@shermanhoward.com
   Phone: (303) 571-1000
   Facsimile: (303) 571-1001                        Heather Fox Vickles
   mnewman@kln-law.com                              Brooke A. Colaizzi
   lorshan@kln-law.com                              Sherman & Howard
   tvaldez@kln-law.com                              633 Seventeenth Street, Suite 3000
                                                    Denver, Colorado 80202
   Alexander Hood                                   Direct: (303) 299-8471
   David Seligman                                   Facsimile: (303) 298-0940
   Towards Justice                                  bcolaizzi@shermanhoward.com

                                                     2
Case 1:18-cv-01212-PAB-MEH Document 47 Filed 03/26/19 USDC Colorado Page 3 of 3




   1535 High Street, Suite 300                    hvickles@shermanhoward.com
   Denver, CO 80218
   Tel: (720) 441-2236                            Counsel for Defendants
   Fax: (303) 957-2289
   alex@towardsjustice.org
   david@towardsjustice.org

   Counsel for Plaintiffs

                                   CERIFICATE OF SERVICE

          I hereby certify that on March 26, 2019, I electronically filed the foregoing with the Clerk
  of the Court using the CM/ECF system, which will send notification of such filing to the following:

  Alexander Hood
  David Seligman
  Towards Justice
  1535 High Street, Suite 300
  Denver, CO 80218
  alex@towardsjustice.org
  david@towardsjustice.org

  Counsel for Plaintiffs

  Raymond M. Deeny
  Sherman & Howard
  90 South Cascade Avenue, Suite 1500
  Colorado Springs, Colorado 80903
  rdeeny@shermanhoward.com

  Heather Fox Vickles
  Brooke A. Colaizzi
  Sherman & Howard
  633 Seventeenth Street, Suite 3000
  Denver, Colorado 80202
  bcolaizzi@shermanhoward.com
  hvickles@shermanhoward.com

  Counsel for Defendants

                                                KILLMER, LANE & NEWMAN, LLP

                                                s/ Jesse Askeland
                                                ___________________________
                                                Jesse Askeland



                                                   3
